          Case 5:18-cr-00227-SLP Document 162 Filed 08/05/21 Page 1 of 1
Appellate Case: 20-6010 Document: 010110557732 Date Filed: 08/05/2021                   Page: 1

                     UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT
                                Byron White United States Courthouse
                                          1823 Stout Street
                                      Denver, Colorado 80257
                                           (303) 844-3157
                                      Clerk@ca10.uscourts.gov
 Christopher M. Wolpert                                                           Jane K. Castro
 Clerk of Court                                                               Chief Deputy Clerk
                                        August 5, 2021


  Carmelita Reeder Shinn
  United States District Court for the Western District of Oklahoma
  Office of the Clerk
  200 NW 4th Street
  Oklahoma City, OK 73102

  RE:       20-6010, United States v. Maldonado-Passage
            Dist/Ag docket: 5:18-CR-00227-SLP-1

 Dear Clerk:

 Pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's mandate in the
 above-referenced appeal issued today. The court's July 14, 2021 judgment takes effect
 this date. With the issuance of this letter, jurisdiction is transferred back to the lower
 court/agency.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of Court



  cc:       Steven W. Creager
            Amanda L. Maxfield Green
            Brandon Sample



  CMW/sls
